Exhibit 10.2

PINNACLE FINANCIAL PARTNERS, INC.

2016 RESTRICTED STOCK AWARD AGREEMENT

Avenue Leadership

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is by and between
Pinnacle Financial Partners, Inc., a Tennessee corporation (the “Company”), and
                     (the “Grantee”). Capitalized terms used but not defined in
this Agreement shall have the meaning ascribed to such terms in the Pinnacle
Financial Partners, Inc. 2014 Equity Incentive Plan, as amended (the “Plan”).

Section 1. Restricted Stock Award. The Grantee is hereby granted the right to
receive          shares (the “Restricted Stock”) of the Company’s common stock,
$1.00 par value per share (the “Common Stock”), subject to the terms and
conditions of this Agreement and the Plan.

Section 2. Lapse of Restrictions. (a) Subject to Sections 5 and 8 hereof, the
restrictions associated with the shares of Restricted Stock granted pursuant to
Section 1 hereof shall lapse at such times (each, a “Vesting Date”) and in the
amounts set forth below based on the Company achieving levels of Return on
Average Tangible Assets (“ROATA”) as described in more detail in Exhibit A for
each of the fiscal years ending December 31, 2017, December 31, 2018 and
December 31, 2019 (each such period a “Performance Period”) established by the
Human Resources and Compensation Committee (the “Compensation Committee”) of the
Board of Directors of the Company not later than the last day of the first 25%
of the applicable Performance Period:

(i) the restrictions with respect to up to          shares of Restricted Stock
granted hereunder shall lapse on the date that the Company’s independent
auditors issue their report on the Company’s financial statements for the fiscal
year ending December 31, 2017, with the actual number of shares for which the
forfeiture restrictions shall lapse being based on the Company’s actual ROATA
(calculated in accordance with Exhibit A) for that Performance Period in
relation to the levels of ROATA established by the Compensation Committee for
that Performance Period and provided further that the Company’s Nonperforming
Asset Ratio (as described in Exhibit A) is less than or equal to [        ]% as
of December 31, 2017 (collectively, the ROATA and the Nonperforming Asset Ratio
comprise the “2017 Performance Measurements”);

(ii) the restrictions with respect to up to          shares of Restricted Stock
granted hereunder shall lapse on the date that the Company’s independent
auditors issue their report on the Company’s financial statements for the fiscal
year ending December 31, 2018, with the actual number of shares for which the
forfeiture restrictions shall lapse being based on the Company’s actual ROATA
(calculated in accordance with Exhibit A) for that Performance Period in
relation to the levels of ROATA established by the Compensation Committee for
that Performance Period and provided further that the Company’s Nonperforming
Asset Ratio (as described in Exhibit A) is less than or equal to [        ]% as
of December 31, 2018 (collectively, the ROATA and the Nonperforming Asset Ratio
comprise the “2018 Performance Measurements”); and



--------------------------------------------------------------------------------

(iii) the restrictions with respect to up to          shares of Restricted Stock
granted hereunder shall lapse on the date that the Company’s independent
auditors issue their report on the Company’s financial statements for the fiscal
year ending December 31, 2019, with the actual number of shares for which the
forfeiture restrictions shall lapse being based on the Company’s actual ROATA
(calculated in accordance with Exhibit A) for that Performance Period in
relation to the levels of ROATA established by the Compensation Committee for
that Performance Period and provided further that the Company’s Nonperforming
Asset Ratio (as described in Exhibit A) is less than or equal to [        ]% as
of December 31, 2019 (collectively, the ROATA and the Nonperforming Asset Ratio
comprise the “2017 Performance Measurements” and together with the 2016
Performance Measurements and the 2017 Performance Measurements, the “Performance
Measurements”).

(c) Any shares of Restricted Stock for which the Performance Measurements
identified above are not met shall be immediately forfeited and the Grantee
shall have no further rights with respect to such shares of Restricted Stock.

(e) In the event that the Compensation Committee determines that an event has
occurred during any fiscal year which has impacted the Company’s Performance
Measurements for such fiscal year, the Compensation Committee shall have the
right, in its sole and absolute discretion, to increase or decrease the
Performance Measurements to reflect such event for purposes of calculating the
vesting of shares of Restricted Stock under this Section 2 for such fiscal year
and for any or all future fiscal years; provided, however, that the Compensation
Committee shall not make such changes as would cause the award hereunder to be
in violation of Section 162(m) of the Internal Revenue Code of 1986, as amended.

Section 3. Distribution of Restricted Stock. Certificates representing the
shares of Restricted Stock that have vested under Section 2 will be distributed
to the Grantee as soon as practicable after each Vesting Date.

Section 4 Voting Rights and Dividends. Prior to the distribution of unrestricted
shares pursuant to Section 3, certificates representing shares of the Restricted
Stock issued pursuant to this Agreement will be held by the Company or such
other person as the Company may designate (the “Custodian”) in the name of the
Grantee. The Custodian will take such action as is necessary and appropriate to
enable the Grantee to vote the Restricted Stock. All dividends (whether paid in
cash, shares of Common Stock or other property) paid by the Company prior to the
Vesting Date with respect to any shares of Restricted Stock granted hereunder
shall be paid to the Custodian to be held in escrow for the benefit of the
Grantee, and shall not be remitted to the Grantee until such time as the
forfeiture restrictions with respect to the shares of the Restricted Stock on
which such dividends were paid lapse in accordance with Sections 2(a)(i),
(a)(ii) or (a)(iii), as applicable, of this Agreement. Stock dividends issued
with respect to the shares of the Restricted Stock prior to the Vesting Date for
such shares of Restricted Stock shall be treated as additional shares of the
Restricted Stock that are subject to the same restrictions and other terms and
conditions that apply to the shares of Restricted Stock on which such dividends
were paid. Notwithstanding the foregoing, no dividend rights shall inure to the
Grantee with respect to shares of Restricted Stock that are forfeited pursuant
to Section 1(c) of this Agreement and any dividends or other distributions
previously paid on shares of Restricted Stock prior to the forfeiture thereof
shall be forfeited by the Grantee and promptly remitted to the Company by the
Custodian.



--------------------------------------------------------------------------------

Section 5. Termination/Change of Status. In the event that the Grantee’s
employment by the Company (or any Subsidiary or Affiliate of the Company)
terminates for any reason, other than death, Disability or Retirement, all
shares of Restricted Stock for which the forfeiture restrictions have not lapsed
prior to the termination of the Grantee’s employment (including, after giving
effect to any pro rata lapsing of the forfeiture restrictions as provided for in
the penultimate and final sentences of this Section 5) shall be immediately
forfeited and the Grantee shall have no further rights with respect to such
shares of Restricted Stock. Moreover, in the event that the Grantee’s employment
by the Company (or any Subsidiary or Affiliate of the Company) terminates for
any reason other than death, Disability or Retirement, the Company will recoup,
recover, and recapture from the Grantee any dividends previously paid, or
declared but not yet paid, on any shares of Restricted Stock for which the
forfeiture restrictions had not yet lapsed (including, after giving effect to
any pro rata lapsing of the forfeiture restrictions as provided for in the
penultimate and final sentences of this Section 5) prior to the termination of
the Grantee’s employment and the Company shall be entitled to set off (out of
amounts otherwise payable or paid to the Grantee by the Company or any
Subsidiary or Affiliate thereof) or otherwise require the Grantee or the
Custodian to repay to the Company the amount of any such dividends. In the event
that the Grantee’s employment terminates by reason of death or Disability all
Restricted Stock shall be deemed vested as of the date that the Grantee dies or
the Company determines that the Grantee was disabled and, the restrictions under
the Plan and this Agreement with respect to the Restricted Stock shall
automatically expire and shall be of no further force or effect as of such date.
In the event that the Grantee’s employment by the Company (or any Subsidiary or
Affiliate of the Company) terminates by reason of Retirement, with the prior
approval of the Committee, or its designee, (which may be withheld in its
absolute discretion), the forfeiture restrictions with respect to that portion
of the Grantee’s shares of Restricted Stock that would have vested for the
Performance Period in which the Grantee’s Retirement occurred but for the fact
that the Grantee was not employed for the entire Performance Period shall lapse
as of the date described in Section 2(a)(i), (a)(ii) or (a)(iii), as applicable,
and such shares shall be deemed vested in an amount equal to the product of
(i) the number of shares of Restricted Stock granted under this Agreement for
the Performance Period in which the Grantee’s employment terminates by reason of
Retirement that would have vested based on the Company’s actual performance for
the Performance Period and (ii) the quotient, expressed as a percentage,
resulting from dividing (A) the number of days that have lapsed as of the
Grantee’s date of Retirement from the first day of the applicable Performance
Period and (B) 365, and, the Grantee shall be entitled to receive in settlement
of such Restricted Stock a like number of shares of the Company’s Common Stock.
Any remaining unvested Restricted Stock (and any related dividends held by the
Custodian or previously paid to the Grantee) will be immediately forfeited in
accordance with this Section 5.

Section 6. No Transfer or Pledge of Restricted Stock. No shares of Restricted
Stock may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of prior to the date the forfeiture restrictions with
respect to such shares have lapsed, if at all, on the Vesting Date applicable to
such shares.



--------------------------------------------------------------------------------

Section 7. Withholding of Taxes. If the Grantee makes an election under section
83(b) of the Code with respect to the shares of Restricted Stock granted
hereunder, the award made pursuant to this Agreement shall be conditioned upon
the Grantee making prompt payment to the Company of any applicable withholding
obligations or withholding taxes by the Grantee (“Withholding Taxes”). Failure
by the Grantee to pay such Withholding Taxes will render this Agreement and the
award granted hereunder null and void ab initio and the Restricted Stock granted
hereunder will be immediately cancelled. If the Grantee does not make an
election under section 83(b) of the Code with respect to the award of Restricted
Stock granted under this Agreement, upon a Vesting Date with respect to any
portion of the Restricted Stock (or property distributed with respect thereto),
the Company shall cancel such shares of the Restricted Stock (or withhold
property) having an aggregate Fair Market Value, on the date next preceding the
Vesting Date, in an amount required to satisfy the required Withholding Taxes as
set forth by Internal Revenue Service guidelines for the employer`s minimum
statutory withholding with respect to the Grantee. The Company shall deduct from
any distribution of cash (whether or not related to the award of Restricted
Stock granted under this Agreement including, without limitation, salary
payments) to the Grantee an amount as shall be reasonably required to satisfy
the required Withholding Taxes as set forth by Internal Revenue Service
guidelines for the employer`s minimum statutory withholding with respect to the
Grantee pertaining to cash payments under the award of Restricted Stock granted
under this Agreement (including any cash dividends made in respect of the shares
of Restricted Stock subject to this award).

Section 8. Change in Control. In the event that a Change in Control (as defined
in the Plan) occurs prior to the lapsing of the forfeiture restrictions with
respect to any portion of the shares of Restricted Stock awarded hereunder, the
Compensation Committee, prior to consummation of such Change in Control, shall
determine, based on the Company’s actual performance in respect of the
Performance Measurements for the period from the date of this Agreement through
the date the Compensation Committee makes such determination, the number of
shares of Restricted Stock for which the forfeiture restrictions would be
expected to lapse for the Performance Periods that are not yet completed at such
time as the Compensation Committee makes its determination and the forfeiture
restrictions with respect to such number of shares of Restricted Stock shall,
immediately prior to the consummation of such Change in Control, lapse without
regard to whether the Performance Measurements with respect to such shares of
Restricted Stock will thereafter be achieved.

Section 9. No Right to Continued Employment. This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan or this
Agreement.

Section 10. Stock Subject to Award. In the event that the shares of Common Stock
of the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of Restricted
Stock that have been awarded to Grantee shall be adjusted in an equitable and
proportionate manner to reflect such action. If any such adjustment shall result
in a fractional share, such fraction shall be disregarded.



--------------------------------------------------------------------------------

Section 11. Stock Power. Concurrently with the execution of this Agreement, the
Grantee shall deliver to the Company a stock power, endorsed in blank, relating
to the shares of Restricted Stock. Such stock power shall be in the form
attached hereto as Exhibit B.

Section 12. Legend. Each certificate representing shares of the Restricted Stock
shall bear a legend in substantially the following form:

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE PINNACLE FINANCIAL PARTNERS, INC. 2014 EQUITY INCENTIVE PLAN,
AS AMENDED (THE “PLAN”) AND THE RESTRICTED STOCK AGREEMENT (THE “AGREEMENT”)
BETWEEN THE OWNER OF THE RESTRICTED STOCK REPRESENTED HEREBY AND PINNACLE
FINANCIAL PARTNERS, INC. (THE “COMPANY”). THE RELEASE OF SUCH STOCK FROM SUCH
TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE
PLAN AND THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE COMPANY.

Section 13. Governing Provisions. This Agreement is made under and subject to
the provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.

Section 14. Miscellaneous.

14.1 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock and the shares of the Company’s Common Stock that may be issued
pursuant to this Agreement, and supersede any prior or contemporaneous
negotiations and understandings. The Company and the Grantee have made no
promises, agreements, conditions or understandings relating to the Restricted
Stock or the shares of the Company’s Common Stock that may be issued pursuant to
this Agreement, either orally or in writing, that are not included in this
Agreement or the Plan.



--------------------------------------------------------------------------------

14.2 Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

14.3 Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company and the Grantee will be deemed an original and all of
which together will be deemed the same Agreement.

14.4 Compliance With Laws and Regulations. The award of Restricted Stock (and,
if issued in settlement of Restricted Stock, shares of the Company’s Common
Stock) evidenced hereby shall be subject to all applicable federal and state
laws, rules, and regulations, and to such approvals by any governmental or
regulatory agency as may be required.

14.5 Notice. Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company, to the principal office of the Company, and, if to
the Grantee, to the Grantee’s last known address provided by the Grantee to the
Company.

14.6 Amendment. This Agreement may be amended by the Company, provided that
unless the Grantee consents in writing, the Company cannot amend this Agreement
if the amendment will materially change or impair the Grantee’s rights under
this Agreement and such change is not to the Grantee’s benefit.

14.7 Successors and Assignment. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Grantee and
their heirs, successors, and assigns. However, the Restricted Stock may not be
assigned or transferred except as otherwise set forth in this Agreement or the
Plan.

14.8 Governing Law. This Agreement shall be governed and construed exclusively
in accordance with the laws of the State of Tennessee applicable to agreements
to be performed in the State of Tennessee.

[Signature page to follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of July         , 2016.

 

PINNACLE FINANCIAL PARTNERS, INC.: By:     Name:   Hugh M. Queener Title:  
Chief Administrative Officer and Corporate Secretary GRANTEE: By:     Name:  



--------------------------------------------------------------------------------

EXHIBIT A

Performance Measurements

The Performance Measurements shall be established by the Compensation Committee
and once established shall thereafter be communicated to the Grantee. The
Performance Measurements shall consist of the Company’s Return on Average
Tangible Assets for each Performance Period and the Company’s NPA Ratio as of
the last day of each Performance Period.

Return on Average Tangible Assets. For purposes of this Exhibit A, “Return on
Average Tangible Assets” means the quotient, expressed as a percentage rounded
to two decimal points, of (I) the Company’s net income for the applicable
Performance Period as reported in the Company’s Annual Report on Form 10-K for
the applicable Performance Period divided by (II) the Company’s average tangible
assets for the applicable Performance Period as reflected in the Company’s
Annual Report on Form 10-K for the applicable Performance Period, as adjusted to
eliminate the effects of the following: (a) gains or losses on the sale of a
business or a business segment, (b) gains or losses on the extinguishment of
debt or the sale of investment securities, (c) asset or investment impairment
charges (other than those related to the Company’s loan portfolio in the
ordinary course of business), (d) restructuring charges, (e) changes in law or
accounting principles, and (f) any other expenses or losses resulting from
significant, unusual and/or nonrecurring events, as described in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for the Performance
Period, in each case as determined in good faith by the Compensation Committee.
Moreover, and without limiting the foregoing, Return on Average Tangible Assets
shall be adjusted to exclude the effects of any costs or expenses associated
with any merger or acquisition affecting the Company or any of its Subsidiaries
or any other corporate transaction affecting the shares of the Company’s Common
Stock as described in Section 4.2 of the Plan.

NPA Ratio. The Nonperforming Assets Ratio (the “NPA Ratio”) for the Company
shall be the quotient resulting from dividing the sum of the unpaid principal
balance of nonaccrual loans and other real estate by the sum of total loans and
other real estate in each case as reported on the Company’s Annual Report on
Form 10-K for the applicable Performance Period. When calculating the NPA Ratio
for purposes of the Agreement, in the event that the Company or a subsidiary of
the Company acquires a finance company, financial institution or a holding
company of a financial institution or a branch office thereof, by way of merger
or otherwise, or in the event the Company or a subsidiary of the Company shall
acquire in an arms-length purchase from a third party any low-quality asset,
such acquired non-performing assets or purchased low-quality assets shall be
excluded from the calculation.



--------------------------------------------------------------------------------

EXHIBIT B

Stock Power

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Pinnacle Financial Partners, Inc. (the “Company”),                      shares
of the Company`s common stock represented by Certificate No.         . The
undersigned authorizes the Secretary of the Company to transfer the stock on the
books of the Company in the event of the forfeiture of any shares issued under
the Restricted Stock Agreement dated                     , 2015 between the
Company and the undersigned.

Dated:                     ,         